***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            ADAM CARMON v. COMMISSIONER
                  OF CORRECTION
                     (AC 39467)
               DiPentima, C. J., and Lavine and Mullins, Js.*

                                   Syllabus

The petitioner, who previously had been convicted of, inter alia, murder in
    connection with a shooting incident and had filed three petitions for a
    writ of habeas corpus, filed a fourth petition for a writ of habeas corpus,
    claiming, inter alia, that he was denied due process. Specifically, he
    claimed that the state had failed to turn over to his criminal trial counsel
    a fingerprint analysis report that allegedly constituted exculpatory evi-
    dence under Brady v. Maryland (373 U.S. 83), and showed that the
    fingerprints of B, who had been the initial suspect in the shooting, were
    on an ammunition box that had been found at a church near the location
    of the shooting. The petitioner further claimed that the fingerprint analy-
    sis report was newly discovered evidence that established his actual
    innocence. The habeas court rendered judgment dismissing the petition
    in part and denying it in part, from which the petitioner, on the granting
    of certification, appealed to this court. Held:
1. The petitioner could not prevail on his claim that the habeas court improp-
    erly concluded that he was not denied due process as a result of the
    state’s failure to turn over the fingerprint analysis report to his criminal
    trial counsel: even if the fingerprint analysis report was suppressed by
    the state, the petitioner failed to prove that it was material under Brady,
    as it was known that B had been in the area of the crime scene hours
    before the shooting, there was no evidence that the shooter had an
    ammunition box at the crime scene or had dropped such a box outside
    the nearby church, and there was no evidence that anyone saw the
    shooter load a weapon at or near the church; moreover, the petitioner
    was identified as the shooter by two eyewitnesses, one of whom had
    been standing approximately six feet from the shooter and had an unob-
    structed view of the shooter, there was evidence that tied the petitioner
    to the firearm that had been used in the shooting, and, therefore, the
    existence of the report, even if improperly suppressed by the state, did
    not undermine confidence in the verdict.
2. This court found unavailing the petitioner’s claim that the habeas court
    improperly concluded that he failed to prove that his criminal trial
    counsel and prior habeas counsel provided ineffective assistance by
    failing to investigate or to present the fingerprint analysis report; this
    court having concluded that the petitioner failed to establish that the
    report was material, the petitioner could not establish that he was
    prejudiced by the alleged deficiency of counsel in failing to discover or
    to present the report.
3. The habeas court properly determined that the petitioner failed to establish
    his claim of actual innocence, which was based on his assertion that
    the fingerprint analysis report was newly discovered evidence that exon-
    erated him; even if the report was newly discovered evidence, it proved
    nothing more than that B’s fingerprints were on an empty ammunition
    box that was located outside a church that was near the crime scene,
    and the petitioner was tied to the firearm that was used in the shooting
    by more than one of the state’s witnesses, and was identified by two
    eyewitnesses to the shooting, one of whom stated that she was positive
    that B was not the shooter.
      Argued September 18—officially released November 28, 2017

                             Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Oliver, J.; judgment
dismissing the petition in part and denying the petition
in part, from which the petitioner, on the granting of
certification, appealed to this court. Affirmed.
  Erica A. Barber, assigned counsel, for the appel-
lant (petitioner).
   Matthew A. Weiner, assistant state’s attorney, with
whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Grayson Colt Holmes, former special dep-
uty assistant state’s attorney, for the appellee
(respondent).
                          Opinion

   MULLINS, J. The petitioner, Adam Carmon, appeals
from the judgment of the habeas court, dismissing in
part and denying in part, his fourth petition for a writ
of habeas corpus.1 On appeal, the petitioner claims that
the habeas court improperly concluded that he failed
to establish that (1) the state had violated Brady v.
Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215
(1963), by withholding critical exculpatory evidence at
the time of his criminal trial, (2) his criminal trial coun-
sel, first habeas counsel, and second habeas counsel
all had provided ineffective assistance, and (3) he was
entitled to immediate release on the basis of actual
innocence. We affirm the judgment of the habeas court.
   The opinion of this court from the petitioner’s direct
appeal set forth the following facts underlying the peti-
tioner’s conviction: ‘‘On the night of February 3, 1994,
Charlene Troutman was in the living room of her apart-
ment located on Orchard Street in New Haven waiting
for a taxicab. With her, among others, was her seven
month old granddaughter. Shots fired from the street
passed through the living room window killing the
granddaughter and leaving Troutman permanently para-
lyzed. At the time the shots were fired, Jaime Stanley
and Raymond Jones were [in a vehicle] stopped at a
traffic light near Troutman’s apartment and saw a man
firing into the apartment. As the shooter ran away,
both Stanley and Jones saw his face. Both witnesses
identified the [petitioner] during trial as the person who
had fired the shots through the window of Troutman’s
apartment.’’ State v. Carmon, 47 Conn. App. 813, 815,
709 A.2d 7, cert. denied, 244 Conn. 918, 714 A.2d 7
(1998).
   On the basis of this evidence, following a guilty ver-
dict by the jury, the trial court rendered judgment of
conviction against the petitioner for murder, assault in
the first degree and carrying a pistol without a permit.
Id., 814–15. The court then sentenced the petitioner to
a total effective term of eighty-five years incarceration.
Following a direct appeal, this court affirmed the judg-
ment of conviction, and our Supreme Court denied the
petition for certification to appeal. State v. Carmon,
244 Conn. 918, 714 A.2d 7 (1998).
   Thereafter, the petitioner filed a petition for a writ of
habeas corpus claiming that his criminal trial counsel,
Richard Silverstein, as well as his appellate counsel,
Suzanne Zitser, had provided ineffective assistance; the
habeas court denied that petition, but granted the peti-
tion for certification to appeal. See Carmon v. Commis-
sioner of Correction, 114 Conn. App. 484, 486, 969 A.2d
854, cert. denied, 293 Conn. 906, 978 A.2d 1108 (2009).
The petitioner filed an appeal, which we dismissed after
he failed to file an appellate brief. Id., 486–87.
  The petitioner then filed a second petition for a writ
of habeas corpus, claiming again that his criminal trial
counsel had provided ineffective assistance. In this sec-
ond petition, he included allegations of deficient perfor-
mance that had not been alleged in his first petition.
Id., 487. Specifically, the petitioner alleged, in relevant
part, that Silverstein had performed deficiently because
he had failed to investigate and to introduce fingerprint
evidence taken from a storm window at the crime scene
and from an empty ammunition cartridge box found
near the crime scene. Id.
  Following a habeas trial, the court issued a memoran-
dum of decision denying the petition for a writ of habeas
corpus. Id. We affirmed the judgment of the habeas
court on appeal, and our Supreme Court denied the
petition for certification to appeal. Carmon v. Commis-
sioner of Correction, 293 Conn. 906, 978 A.2d 1108
(2009).
   Then, the petitioner filed a third petition for a writ
of habeas corpus, claiming that his criminal trial coun-
sel, first habeas counsel, and second habeas counsel
all had provided ineffective assistance. See Carmon v.
Commissioner of Correction, 148 Conn. App. 780, 782,
87 A.3d 595 (2014). He also alleged that several material
witnesses had given false testimony during his criminal
trial, that the state had withheld exculpatory evidence,
that his conviction was rendered on the basis of prose-
cutorial impropriety, and that he is actually innocent.
Id. When the petitioner failed to respond to the request
by the respondent, the Commissioner of Correction, for
a more specific statement, the habeas court defaulted
the petitioner and rendered judgment dismissing the
petitioner’s third habeas case. Id., 784. We affirmed that
judgment on appeal. Id., 788.
   During the pendency of the petitioner’s appeal from
the judgment of dismissal of his third habeas petition,
however, the petitioner filed the present habeas peti-
tion, his fourth. In this petition, the petitioner alleged:
as to count one, his criminal trial counsel, and his first
and second habeas counsel all had provided ineffective
assistance;2 as to count two, the state knew or should
have known that the testimony of several of its wit-
nesses was false; as to count three, the state violated
his right to due process by permitting the witnesses
to provide false testimony; as to count four, the state
violated Brady v. Maryland, supra, 373 U.S. 83, by not
turning over exculpatory evidence; as to count five, the
prosecutor committed impropriety, which was based
on the allegations in counts two through four of the
petition; and, as to count six, actual innocence.
   The respondent asserted several special defenses: (1)
as to count one, the respondent asserted that the fourth
petition was successive as to the petitioner’s criminal
trial counsel and first habeas counsel, and that the peti-
tioner failed to state a claim as to his second habeas
counsel; (2) as to counts two through five, the petitioner
had procedurally defaulted on those counts; and, as to
count six, the petition was successive.3 The petitioner
responded, inter alia, that there was newly discovered
evidence in the form of a fingerprint analysis report
that proved that the fingerprints on the ammunition
box found near the crime scene belonged to Arthur
Brantley, an early suspect in this shooting. The peti-
tioner contended that this report had not been disclosed
by the prosecution at the time of his last petition that
was decided on the merits, namely, the second petition
for a writ of habeas corpus.
   After a trial, the habeas court determined that the
allegations in count one, which were that his trial coun-
sel, and his first and second habeas counsel had pro-
vided ineffective assistance by failing to investigate and
to call certain expert witnesses, were abandoned due
to inadequate briefing. Additionally, the court found
that those allegations were ‘‘without factual foundation
and support in the record.’’ The court further found
that the petitioner had failed to prove that the failure
of his criminal trial counsel to introduce the fingerprint
analysis report was prejudicial to the petitioner. In addi-
tion, the court found that neither the petitioner’s first
nor his second habeas counsel had the fingerprint analy-
sis report, but that the petitioner failed to establish that
he was prejudiced by their failure to obtain and to
present this evidence because it was not material.
Accordingly, the court rejected count one of the fourth
habeas petition.
   As to counts two and three of the fourth petition,
regarding the allegations of perjured testimony, the
court found that the petitioner was procedurally
defaulted from raising these claims, and it dismissed
them. As to count four, alleging a Brady violation, the
court found that the petitioner had failed to prove that
the state had not disclosed, at the time of his criminal
trial, the fingerprint analysis report. The court also
found that this evidence, even if not disclosed, was not
material. As to count five of the fourth petition, the
court rejected the allegations in that count on the basis
of its rejection of counts two through four, which
formed the basis of the alleged prosecutorial impropri-
ety allegation in count five. As to count six, the actual
innocence claim, the court concluded that the finger-
print analysis report was not newly discovered evidence
because the petitioner did not establish that his criminal
trial counsel did not have the report at the time of trial.
Alternatively, the court found, even if it were to assume
arguendo that this evidence was newly discovered, on
the basis of the ‘‘credible evidence in the record and
reasonable inferences to be drawn therefrom . . . the
evidence of Brantley’s fingerprints on [the] cartridge
box [did] not render the petitioner’s conviction unrelia-
ble and [that evidence, if presented, was] not likely to
have changed the outcome of his trial.’’
  In sum, the habeas court dismissed counts two and
three, and, otherwise, denied the remaining counts in
the petitioner’s fourth petition for a writ of habeas cor-
pus. Thereafter, the habeas court granted the petition
for certification to appeal. This appeal followed.
   We next set forth additional facts that are relevant to
the petitioner’s claims on appeal. During the petitioner’s
criminal trial, there was testimony that Troutman’s son
owed money to Brantley, a drug dealer. According to
Brantley’s testimony, Brantley and Troutman’s son had
a confrontation on the day of the shooting when Bran-
tley tried to collect money that Troutman’s son owed to
him for drugs. Several hours after the fight, the shooting
occurred. The police initially focused on Brantley as
a suspect.
   During the trial on the petitioner’s second petition
for a writ of habeas corpus, the following relevant testi-
mony was provided: ‘‘James Stephenson, a firearms and
tool mark examiner at the state forensic science labora-
tory, testified that he was a detective with the New
Haven police department’s bureau of identification at
the time of the shootings in February, 1994. The morning
after the incident, he had been assigned to the crime
scene and had processed latent fingerprints . . . on an
empty cartridge box found near that building.4 Although
he was able to process fingerprints . . . Stephenson
testified that he did not know whether those finger-
prints were identifiable. . . .
   ‘‘The second witness, George Shelton, Jr., indicated
that he was a latent fingerprint examiner with the New
Haven department of police service. Shelton testified
that in 2005, his supervisor requested that he compare
fingerprint impressions on file in the criminal case with
the petitioner’s fingerprints. . . . With respect to the
cartridge box, Shelton testified that he had been unable
to locate the latent fingerprints [from the cartridge box]
that had been processed by Stephenson in 1994. For
that reason, he was unable to indicate whether those
fingerprints had been identifiable and, if so, whether
they matched the fingerprints of the petitioner or the
other individuals . . . . There was no testimony as to
when the fingerprints had last been seen . . . .’’ (Foot-
note in original.) Carmon v. Commissioner of Correc-
tion, supra, 114 Conn. App. 489–90.
   During the current habeas proceeding, the following
additional testimony and evidence was presented. In
2009, the petitioner filed a freedom of information
request with the New Haven Police Department. In
response to that request, the Office of the Corporation
Counsel for the City of New Haven provided the peti-
tioner’s attorney with, among other things, a police
incident report, dated February 11, 1994, and signed by
Detective Robert Benson (fingerprint analysis report).
In that fingerprint analysis report, which had not been
presented to the jury at the petitioner’s criminal trial,
Benson indicated that, on February 4, 1994, he ‘‘exam-
ined the latent lifts [taken by Stephenson from the
ammunition box] and compared them to the known
inked impressions of Arthur Brantley . . . and the fol-
lowin[g] identification was effected: a latent [print]
located on a side of the [box] was identified as having
been made by the right index finger of Arthur Brantley,
and the . . . lift from the side of the ammunition [box].
The latent lift identified was found to have been made
by Arthur Brantley to the exclusion of all other persons.
[Detective Christopher] Grice, a certified latent print
examiner, verified the identification and concurred with
my findings. This report will be forward[ed] to ISU for
follow-up; the latent lifts will be on file in the [i]dentifi-
cation [u]nit. A chart that illustrates the identification
will be prepared upon request from the court.’’ Addi-
tional facts will be set forth as necessary to address
fully the petitioner’s claims on appeal.
                              I
   The petitioner first claims that the ‘‘habeas court
erred in concluding that [he] was not denied due pro-
cess where the state withheld crucial exculpatory evi-
dence in violation of Brady v. Maryland, [supra, 373
U.S. 83].’’ The petitioner argues that the state failed to
turn over to his criminal trial counsel the fingerprint
analysis report that demonstrated that the fingerprints
on the ammunition box found in front of a neighboring
church belonged to the initial suspect in this case, Bran-
tley. The respondent counters that the habeas court
properly concluded that the petitioner failed to estab-
lish that the state had not disclosed this evidence. Fur-
thermore, the respondent argues, even if the state did
fail to disclose the evidence, the petitioner did not estab-
lish that the evidence was material, such that its absence
undermines confidence in the jury’s verdict. Under the
facts of the present case, we conclude that even if we
were to assume, without deciding, that the fingerprint
analysis report was suppressed by the state and that
the report would have been admissible in the criminal
trial, this evidence was not material under Brady.
   ‘‘The law governing the state’s obligation to disclose
exculpatory evidence to defendants in criminal cases
is well established. The defendant has a right to the
disclosure of exculpatory evidence under the due pro-
cess clauses of both the United States constitution and
the Connecticut constitution. [Id., 86]; State v. Simms,
201 Conn. 395, 405 [and] n.8, 518 A.2d 35 (1986). In
order to prove a Brady violation, the defendant must
show: (1) that the prosecution suppressed evidence
after a request by the defense; (2) that the evidence
was favorable to the defense; and (3) that the evidence
was material.’’ (Internal quotation marks omitted.) State
v. Guilbert, 306 Conn. 218, 271–72, 49 A.3d 705 (2012).
  ‘‘Under the last Brady prong, the prejudice that [a]
defendant suffered as a result of the impropriety must
have been material to the case, such that the favorable
evidence could reasonably be taken to put the whole
case in such a different light as to undermine confidence
in the verdict.’’ (Internal quotation marks omitted.)
State v. Ortiz, 280 Conn. 686, 717, 911 A.2d 1055 (2006).
‘‘[T]he test for materiality under Brady and the test for
prejudice under Strickland [for ineffective assistance
of counsel] are the same . . . .’’ (Internal quotation
marks omitted.) Breton v. Commissioner of Correction,
325 Conn. 640, 704, 159 A.3d 1112 (2017).
   ‘‘[A] trial court’s determination as to materiality under
Brady presents a mixed question of law and fact subject
to plenary review, with the underlying historical facts
subject to review for clear error.’’ State v. Ortiz, supra,
280 Conn. 720. ‘‘Because the [habeas] trial judge had
the opportunity, however, to observe firsthand the pro-
ceedings at [the habeas] trial, including the cross-exami-
nation of [witnesses], our independent review
nevertheless is informed by [the habeas judge’s] assess-
ment of the impact of the Brady violation, [if any] and
we find persuasive the Second Circuit Court of Appeal’s
approach of engaging in independent review, yet giving
‘great weight’ to the [habeas] trial judge’s conclusion
as to the effect of nondisclosure on the outcome of the
[criminal] trial . . . .’’ Id., 721–22, quoting United
States v. Zagari, 111 F.3d 307, 320 (2d Cir.), cert. denied
sub nom. Shay v. United States, 522 U.S. 988, 118 S.
Ct. 455, 139 L. Ed. 2d 390 (1997); see also Lapointe v.
Commissioner of Correction, 316 Conn. 225, 262–64,
112 A.3d 1 (2015).
   As to materiality, the habeas court found, inter alia,
that, in the absence of this evidence, the petitioner,
nonetheless, had received a fair trial. The court pointed
to Silverstein’s testimony at the habeas trial that, during
the petitioner’s criminal trial, he was using Brantley as
‘‘kind of a red herring’’; (emphasis omitted); and that
he was convinced that Brantley was not the shooter
because of pretrial information he had received from
the prosecutor. The court also stated that it recollected
that Silverstein was convinced that it would have been
‘‘impossible’’ for Brantley to have been the shooter.
  The court stated that it had conducted a ‘‘lengthy
review of the entire record of two decades of litigation,
including previous court decisions, trial transcripts and
numerous exhibits . . . .’’ Furthermore, it had
reviewed the ‘‘eyewitness testimony, statements from
the petitioner, and . . . reasonable inferences [that
could] be drawn therefrom . . . .’’ On the basis of this
record, the habeas court concluded, in relevant part,
that its confidence in the verdict was not undermined;
the petitioner had received a fair trial. We agree with
that assessment.
  Following our own review of the record, we conclude
that the petitioner has failed to prove that the fingerprint
analysis report was material. First, although Brantley
had been an early suspect in the shooting, and his finger-
prints were found on the ammunition box, it was known
that he had been in that area hours prior to the shooting
and that he engaged in a physical altercation at the
crime scene. Second, there is no evidence that the
shooter had with him an ammunition box at the crime
scene or that the shooter had dropped or discarded
such a box outside the nearby church. Third, there also
was no evidence that anyone saw the shooter load a
weapon while standing at or near the neighboring
church. Fourth, there were two eyewitnesses to this
shooting, both of whom came forward and positively
identified the petitioner as the shooter. Fifth, the evi-
dence at the petitioner’s criminal trial demonstrated
that one of those eyewitnesses, Stanley, was approxi-
mately six feet from the shooter and that she had an
unobstructed view of the shooter; when she was shown
a photograph of Brantley during the police investiga-
tion, she stated that she was positive that the person
depicted in that photograph was not the shooter.
   Finally, there was evidence that tied the petitioner to
the firearm that had been used in the shooting. Timothy
McDonald, a former member of the ‘‘Fifth Ward’’ gang5
testified that the petitioner also had been a member of
that gang, and that he knew the petitioner by the name
‘‘Twenty.’’ During the criminal trial, McDonald was
shown the firearm that had been used in the shooting,
and he identified it as a firearm he previously had pos-
sessed. McDonald further testified that he had sold that
firearm to the petitioner for $200, months before the
shooting.
   In addition to McDonald’s testimony, another witness
at the petitioner’s criminal trial, Anthony Stevenson,
who also had been a member of the ‘‘Fifth Ward’’ gang,
testified that, after the shooting, the petitioner had been
in possession of the firearm used in the shooting, and
that the petitioner had given him the firearm to use in
an unrelated crime. It was from Stevenson that the
police recovered the firearm when responding to this
unrelated matter.
   On the basis of our independent review of the record,
we agree with the habeas court that the petitioner failed
to prove that the fingerprint analysis report, which dem-
onstrated that Brantley’s fingerprints were on the
ammunition box found in front of a neighboring church,
was material. The existence of this report, even if
improperly suppressed by the state, does not undermine
our confidence in the verdict. Accordingly, we conclude
that the court properly denied the habeas petition on
this ground.
                            II
  The petitioner next claims that the habeas court
improperly concluded that he failed to prove that his
criminal trial counsel, and his first and second habeas
counsel all had provided ineffective assistance by failing
to investigate adequately the existence of the fingerprint
analysis report and/or to present that report. We con-
clude on the basis of our analysis in part I of this opinion
that even if we were to assume that the petitioner is
correct that counsel were deficient for failing to
uncover or to present this report, the petitioner cannot
establish prejudice.
   Under Strickland v. Washington, 466 U.S. 668, 104 S.
Ct. 2052, 80 L. Ed. 2d 674 (1984), ‘‘[a] claim of ineffective
assistance of counsel consists of two components: a
performance prong and a prejudice prong. To satisfy
the performance prong . . . the petitioner must dem-
onstrate that his attorney’s representation was not rea-
sonably competent or within the range of competence
displayed by lawyers with ordinary training and skill
in the criminal law. . . . To satisfy the prejudice prong,
[the petitioner] must demonstrate that there is a reason-
able probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been
different. . . . A reasonable probability is a probability
sufficient to undermine confidence in the outcome.’’
(Citation omitted; internal quotation marks omitted.)
Lapointe v. Commissioner of Correction, supra, 316
Conn. 264–65. ‘‘[T]he test for materiality under Brady
and the test for prejudice under Strickland [for ineffec-
tive assistance of counsel] are the same . . . .’’ Id.,
266–67.
   ‘‘As in the case of an alleged Brady violation, [i]n
order to demonstrate such a fundamental unfairness or
miscarriage of justice, the petitioner should be required
to show that he is burdened by an unreliable conviction.
. . . [T]he respective roles of the habeas court and the
reviewing court are also the same under Strickland as
they are under Brady. As a general matter, the underly-
ing historical facts found by the habeas court may not
be disturbed unless they were clearly erroneous . . . .
[W]hether those facts constituted a violation of the peti-
tioner’s rights under the sixth amendment [however] is
a mixed determination of law and fact that requires the
application of legal principles to the historical facts of
[the] case. . . . As such, that question requires plenary
review by this court unfettered by the clearly erroneous
standard.’’ (Citation omitted; internal quotation marks
omitted.) Id., 265.
  Because we already have concluded in part I of this
opinion that the petitioner failed to establish materiality
under Brady of the fingerprint analysis report, he can-
not establish that he was prejudiced by the alleged
deficiency of counsel in failing to discover and/or to
present the fingerprint analysis report. See id.; see also
Breton v. Commissioner of Correction, supra, 325
Conn. 704. Accordingly, the habeas court properly
denied the petition on this ground.
                             III
  Finally, the petitioner claims that the habeas court
improperly concluded that he failed to prove his claim
of actual innocence, which, he contends, entitles him
to immediate release.
   ‘‘[T]he proper standard for evaluating a freestanding
claim of actual innocence, like that of the petitioner,
is twofold. First, the petitioner must establish by clear
and convincing evidence that, taking into account all
of the evidence—both the evidence adduced at the origi-
nal criminal trial and the evidence adduced at the
habeas corpus trial—he is actually innocent of the crime
of which he stands convicted. Second, the petitioner
must also establish that, after considering all of that
evidence and the inferences drawn therefrom as the
habeas court did, no reasonable fact finder would find
the petitioner guilty of the crime.’’ Miller v. Commis-
sioner of Correction, 242 Conn. 745, 747, 700 A.2d
1108 (1997).
   ‘‘Actual innocence is not demonstrated merely by
showing that there was insufficient evidence to prove
guilt beyond a reasonable doubt. . . . Rather, actual
innocence is demonstrated by affirmative proof that
the petitioner did not commit the crime. . . . Affirma-
tive proof of actual innocence is that which might tend
to establish that the petitioner could not have commit-
ted the crime even though it is unknown who committed
the crime, that a third party committed the crime or
that no crime actually occurred. . . .
   ‘‘Discrediting the evidence on which the conviction
rested does not revive the presumption of innocence. To
disturb a long settled and properly obtained judgment
of conviction, and thus put the state to the task of
reproving its case many years later, the petitioners must
affirmatively demonstrate that they are in fact innocent.
. . . Nevertheless, we have recognized that, [u]nder cir-
cumstances where new, irrefutable evidence is pro-
duced that so completely eviscerates the prosecution’s
case such that the state would have no evidence to go
forward with upon retrial, perhaps a functional equiva-
lent to actual innocence might credibly be claimed.’’
(Citations omitted; emphasis omitted; internal quota-
tion marks omitted.) Horn v. Commissioner of Correc-
tion, 321 Conn. 767, 802–803, 138 A.3d 908 (2016).
   In the present case, the petitioner asserts that the
fingerprint analysis report is newly discovered evidence
that exonerates him from the shooting. He argues that
‘‘[n]o rational trier of fact could find proof of [his] guilt
beyond a reasonable doubt.’’ Accordingly, he argues,
the habeas court erred in rejecting this claim. We con-
clude that even if we were to assume that the fingerprint
analysis report was newly discovered evidence, we,
nonetheless, would find no merit to the petitioner’s
claim.
   The fingerprint analysis report proves that Brantley’s
fingerprints were on an empty ammunition box that
was located outside a church that was near the crime
scene. It proves nothing more than that. The petitioner
was tied to the firearm that was used in the shooting
by more than one of the state’s witnesses. He was posi-
tively identified by two eyewitnesses to the shooting,
and one of those witnesses stated that she was positive
that Brantley was not the shooter. We conclude that
the habeas court properly determined that the peti-
tioner failed to establish that he was actually innocent.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     The habeas court granted the petitioner certification to appeal. See
General Statutes § 52-470.
   2
     In his fourth habeas petition, the petitioner also had alleged in count one
that appellate counsel on direct appeal had provided ineffective assistance.
It appears that the petitioner did not pursue that allegation.
   3
     The respondent did not pursue his defense of successive petition on
any count.
   4
     ‘‘The shootings had occurred at 810 Orchard Street. The parking lot of
a church was located next to 810 Orchard Street. The church itself was
located at 806 Orchard Street, the next building beyond the parking lot. The
cartridge box was located in front of the church.’’ Carmon v. Commissioner
of Correction, supra, 114 Conn. App. 489 n.3.
   5
     The Fifth Ward gang was described at the petitioner’s criminal trial as
a violent ‘‘drug selling gang,’’ involved with a ‘‘lot of guns . . . .’’